In re Reimer, Eric P.; — Plaintiffs); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 95CA-2799; Parish of Orleans, Civil District Court for the Parish of Orleans, Div. “E”, No. 95-8823.
Granted. Judgment of the court of appeal vacated and set aside. Case remanded to the court of appeal for briefing, argument and a full opinion on the issue of whether Civil Service Commission Rules 1.14.2 and 18.10(h) conflict with La.Const. Art. X, section 8(B).
CALOGERO, C.J., and LEMMON, J., would grant and docket.
VICTORY, J., not on panel.